Citation Nr: 0505908	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bloody stools, a stomach disorder, and 
irritable bowel syndrome, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for joint pain and 
fibromyalgia, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep apnea, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

Review of the claims file reflects that the veteran had 
perfected an appeal as to the RO's denial of service 
connection for post-traumatic stress disorder (PTSD).  
However, prior to certification of this issue to the Board, 
in September 2004, the RO issued a rating decision which 
granted service connection for PTSD.  This rating decision 
represents a full grant of the benefits sought on appeal with 
respect to the veteran's PTSD claim.  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level, 
those issues are not currently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Although the veteran underwent VA examination for his claimed 
disorders in October 2003, it is noted that the examiner 
provided no diagnosis with respect to his stomach complaints 
and provided no opinion as to whether such complaints are an 
undiagnosed illness as a result of the veteran's service in 
the Persian Gulf.  Similarly, the examiner attributed the 
various complaints of joint pain to overuse, the right 
shoulder pain to degenerative changes, and headaches to 
tension.  However, the examiner did not provide an opinion as 
to whether these findings were related to the veteran's 
period of military service.  

It is noted that the veteran failed to report for an 
electromyographic (EMG) study which he was scheduled to 
undergo in connection with the October 2003 VA examination.  
It is further noted that the October 2003 VA examination 
report indicates that pulmonary function testing (PFT) was 
pending.  However, there is no evidence to suggest that the 
veteran was scheduled to undergo such testing.  

Review of the October 2003 VA examination report reflects 
that the examiner relied on a medical history provided by the 
veteran rather than a review of his claims file, to include 
his service medical records.  Similarly, with respect to the 
sleep apnea claim, an October 2000 private treatment report 
notes that the veteran's elevated PLM (periodic leg movement) 
arousal index is probably related to respiratory events but 
could be primary.  However, this statement is also not based 
on a review of the veteran's claims file.

In this regard, it is noted that, the United States Court of 
Appeals for Veterans Claims (Court) in Green stated that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Moreover, under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  Upon consideration 
of the foregoing, re-examinations for the claims on appeal is 
indicated.

It is noted that on December 27, 2001, the President signed 
into law the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. 107-103, 115 Stat. 976 (2001) with an effective 
date of March 1, 2002.  This Act enlarged the circumstances 
under which a Persian Gulf War veteran could qualify for 
veterans' benefits due to his or her service in the SWA 
theater of operations during the Persian Gulf War.  The 
Veterans Education and Benefits Expansion Act of 2001 has 
made it possible for service connection to be granted for a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms 
which may have been given a diagnosis as opposed to limiting 
the grant of service connection to those illnesses which 
remain undiagnosed.  See 38 U.S.C.A. § 1117(a)(1) as amended 
by § 202 of HR 1291, Pub. L. 107-103, 115 Stat. 976 (2001).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the appellant with 
an appropriate letter to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that the 
appellant has been advised of (a) the 
information and evidence not of record that 
is necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information and 
evidence that the appellant is expected to 
provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran should also be 
notified of the new law and regulations 
governing claims for undiagnosed illness.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 67 
Fed. Reg. 78, 979; 68 Fed. Reg. 34,539.  
Additionally, the appellant should be 
requested to provide any evidence in his 
possession that pertains to the claims on 
appeal.  38 C.F.R. § 3.159(b).

2.  The RO should request that the appellant 
provide the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated him 
for any of his claimed disabilities since his 
discharge from military service in 1992.  
After obtaining any necessary authorization 
from the appellant, the RO should attempt to 
obtain copies of pertinent treatment records 
identified by the appellant which have not 
been previously secured.  All records 
obtained should be associated with the claim 
file.  

3.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of his claims for service 
connection for a stomach disorder, joint 
pain, headache, and sleep apnea, to include 
based on undiagnosed illness.  The claims 
file must be made available to the doctors, 
and the doctors should indicate in the 
examination reports whether the claims file 
was reviewed.  All necessary tests in order 
to determine the correct diagnoses, to 
include EMG and PFT, as determined by the 
doctors are to be accomplished.  

The examiners should note if there is 
objective evidence of any pertinent signs 
and symptoms of the veteran's claimed 
disorders which may be manifestations of 
undiagnosed illness or a chronic 
multisymptom illness and whether or not 
such signs and symptoms can be attributed 
to known clinical diagnoses.  

If the signs and symptoms can be verified 
and can be attributed to a known clinical 
diagnosis, the examiners should offer an 
opinion as to each such known clinical 
diagnosis as to whether it is at least as 
likely as not related to the veteran's 
military service, to include due to an 
undiagnosed illness related to Persian 
Gulf War service, or whether it is 
secondary to the veteran's service 
connected asthmatic bronchitis or PTSD.  
Specifically, with respect to the 
diagnosis of sleep apnea, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that this 
disorder is related to the veteran's 
service connected asthmatic bronchitis.

If the examiners find that there is no 
evidence of any claimed signs and 
symptoms, or if there is objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination and laboratory tests be 
attributed to a known diagnosis, they 
should so state.  

The doctors must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached.

4.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal, with consideration of 
all applicable laws and regulations.  If 
the issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




